DETAILED ACTION
Applicant's submission filed on July 13, 2022 has been entered.  Claims 21 and 22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 22, line 5, it appears the term “on” should be changed to “on a.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 21 is rejected since it is not clear what is meant by the language “working device” recited in line 1.
Regarding Claim 21, line 2, it is not clear what is meant by the language “part system.”
 Regarding Claim 21, line 4, it is not clear what is meant by the language “control unit.”
Regarding Claim 21, line 11, it is not clear if the “speed sensor” is the same as that recited in line 7.
Regarding Claim 21, line 20, it is not clear which conditions or limitations are realized such that the output torque “deviates” from the reference torque.  For example, it is not clear if there is a comparison between the “output torque” value and the “reference torque” value and a deviation is determined when the “output torque” value is not exactly the same as that of the “reference torque” value or if there is a predetermined allowable deviation range (before triggering of a “deviation”).
Claim 22 is rejected since it is not clear what is meant by the language “working device” recited in line 1.
Regarding Claim 22, line 9, it is not clear if the “speed sensor” is the same as that recited in line 5.
Regarding Claim 22, line 15, it is not clear what is meant by the language “control unit.”
Regarding Claim 22, line 17, it is not clear which conditions or limitations are realized such that the output torque “deviates” from the reference torque. 
Allowable Subject Matter
The present Claims would be allowable but for the rejections discussed above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 EST PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833